Citation Nr: 1512740	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) with depression, not otherwise specified (NOS), and history of anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M. S.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to May 1983 and from August 2004 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This matter was previously remanded by the Board in October 2008 and January 2011.  It is now again before the Board for appellate consideration.

The August 2006 rating decision also denied the Veteran's claim for service connection for degenerative joint disease with osteoarthritis of the left knee and for degenerative joint disease with osteoarthritis of the right knee.  The Veteran timely filed a notice of disagreement and substantive appeal as to those issues.  However, a June 2012 rating decision granted service connection for both the left knee and right knee degenerative joint disease with osteoarthritis, effective December 25, 2005, with a rating of 30 percent for the left-knee condition and 40 percent for the right-knee condition.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that a February 2006 VA treatment report indicates that the Veteran's hypertension might be related to his anxiety disorder.  The August 2006 rating decision granted service connection for an anxiety disorder.  The service-connected anxiety disorder was later recharacterized by the RO as PTSD with depression, NOS, and history of anxiety disorder.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims held that VA is obligated to explore all legal theories, including those unknown to the Veteran, by which a benefit sought may be obtained.  As there is evidence acknowledging a possible relationship between the Veteran's hypertension and service-connected psychiatric disabilities, the Veteran's claim has been expanded to include entitlement to service connection under the theory of secondary service connection, and the issue is as stated on the title page.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The Board notes that additional VA treatment records have been associated with the record since the issuance of the most recent supplemental statement of the case on the matter before the Board, and the Veteran has not waived agency of original jurisdiction (AOJ) consideration of those records.  See 38 C.F.R. § 20.1304 (2014).  However, the AOJ will have an opportunity to review those records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded by the Board in January 2011.  In its January 2011 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any hypertension or elevated blood pressure.  The Board further directed that, after review of the relevant medical evidence in the claims file and the results of the clinical evaluation and any tests deemed necessary, the VA examiner was to provide an opinion as to whether it is at least as likely as not that the Veteran has hypertension and, if so, whether it is at least as likely as not that the hypertension is causally related to the Veteran's active service.  The VA examiner was also to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is causally related to, or chronically aggravated by, the Veteran's service-connected psychiatric disability.  The Board also requested that a complete rationale for all opinions expressed be provided.

Pursuant to the January 2011 Board remand, the Veteran was scheduled for a VA examination in December 2013 in relation to his claim for service connection for hypertension.  The RO requested opinions from the VA examiner consistent with the January 2011 Board remand directives.  The December 2013 VA examiner reviewed the claims file, examined the Veteran, and diagnosed the Veteran with hypertension.  The VA examiner opined, "The condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  As rationale, the VA examiner stated, "There is no credible medical evidence that his hypertension is caused by his military service.  As can be seen from the [blood pressure] readings recorded in the remarks section of the hypertension DBQ, there is no objective medical evidence that the Veteran's PTSD has chronically aggravated the Veteran's hypertension."  The Board finds that the VA examiner's opinion is inadequate and does not complete the Board's January 2011 remand directives.  Specifically, the opinion is vague and does not address the in-service evidence of elevated blood pressure readings summarized elsewhere in the VA examination report.  In addition, the VA examiner provides no analysis or rationale in support of the opinion that the record does not show that the Veteran's hypertension is aggravated by his service-connected psychiatric disabilities.  Furthermore, although the VA examiner opines as to whether the Veteran's hypertension is chronically aggravated by the Veteran's service-connected psychiatric disabilities, he does not address whether the hypertension is causally related to those disabilities as required by the January 2011 Board remand directives.  Therefore, the January 2011 Board remand directives have not been substantially completed, and the matter must be remanded once more for further development in compliance with those directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board observes that the Veteran has not yet been informed of the evidence needed to establish secondary service connection.  See 38 C.F.R. § 3.159(b), 3.310 (2014).  Therefore, on remand the Veteran should be sent a notification letter providing such information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter advising him of the evidence required to substantiate a claim for entitlement to secondary service connection for hypertension.

The Veteran should be provided a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant treatment.  Efforts to obtain any identified evidence should be documented in the record.

2.  After the above development has been completed, return the Veteran's claims file to the examiner who conducted the December 2013 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's hypertension, to include as secondary to the Veteran's service-connected PTSD with depression, NOS, and history of anxiety disorder.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  After a full review of the claims file, the examiner should express an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is caused by or related to his active service.

b.  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected PTSD with depression, NOS, and history of anxiety disorder.

c.  If not, whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension was aggravated by the Veteran's service-connected PTSD with depression, NOS, and history of anxiety disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  The VA examiner should note that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  The opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions and the examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 122 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted, both on a direct basis and on a secondary basis.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




